DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0240371 A1.
The abstract, figure 1 and the discussion of this figure 1 set forth w/in the text of this US 2019/0240371 A1 as well as paragraph numbers 20, 21 and 24 w/in this US 2019/0240371 A1 describe an air purification unit, useful for the abatement of at least pollutants, chemical contaminants, VOC, odors, allergins, etc. (please also note at least paragraph number 9 in this US 2019/0240371 A1).  This air purification unit is characterized by providing a housing equipped w/ an upstream UV-C radiation device emitting light of a wavelength ranging from 200 to 300nm followed by at least one catalyst section that may contain ceramic corrugated structures and/or extruded ceramic structures supporting at least alpha manganese dioxide optionally together w/ beta manganese dioxide for the conversion of at least VOC as well as ozone (please also note at least paragraph number 23 w/in this US 2019/0240371 A1) as well as a second catalyst section (that may contain a different catalyst) and also a fan. Figure 1 shows the operation of this air purification unit as drawing the contaminated air into the bottom of the unit; passing the air through the UV area and also the catalyst areas and discharging the purified air out of the top of this air purification unit.  Thus, the discussed portions of this US 2019/0240371 A1 reasonably seem to meet the limitations described in at least the Applicants’ claims 1-7, 10, and 18-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0240371 A1.
Claims 1-7, 10, and 18-22 are rejected as being obvious from the teachings provided in this US 2019/0240371 A1 for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this US 2019/0240371 A1 reference is that the Applicants’ dependent claims 8 and 9 also recite the weight percentages of the manganese oxides on the support structure and also the diameters of the catalyst (and such descriptions do not appear to be explicitly recited in this US 2019/0240371 A1), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same air purification unit useful for treating the same pollutants w/ the same UV radiation and manganese dioxide catalysts would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process and/or compositional parameters (to include the weight percentages of the manganese oxides on the support structure and also the diameters of the catalyst mentioned in at least the Applicants’ dependent claims 8 and 9) and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this US 2019/0240371 A1 reference is that the Applicants’ independent claim 11 also calls for a preliminary (first) process for removing at least ethylene and also harmful bacteria out of the air and also the Applicants’ dependent claims 15 and 16 further identify the various pollutants and bacteria (and such specific identification of the contaminants is not expressly recited in at least paragraph number 9 in this US 2019/0240371 A1), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such ethylene and bacterial contaminants mentioned in the Applicants’ independent claim 11 and also the pollutants mentioned in the Applicants’ dependent claims 15 and 16 are embraced in the scope of the various pollutants mentioned in at least paragraph number 9 in this US 2019/0240371 A1.
Also, please also note that paragraph number 17 in this US 2019/0240371 A1 also describes the use of UV – C radiation of a wavelength ranging from 200 to 300 nm as the source of the UV radiation, as embraced in the scope of at least the Applicants’ dependent claims 12 and 13.
Also, please note that paragraph numbers 20 and 24 allude to the use of various support structures for the catalyst, as called for in at least the Applicants’ dependent claim 17.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0240371 A1, as applied to claims 1-13 and 15-22, and further in view of US 2006/0204656 A1.
The Applicants’ claims 1-13 and 15-22 are obvious from the teachings provided in US 2019/0240371 A1 for the reasons provided in the previous rejection.
The difference between the Applicants’ claims and this US 2019/0240371 A1 reference is that the Applicants’ dependent claim 14 also calls for the presence of titania in the catalyst (whereas paragraph number 21 w/in this US 2019/0240371 A1 only seems to allude to the use of manganese oxides).
Paragraph number 32 in US 2006/0204656 A1 mentions the use of titanium dioxide in conjunction w/ manganese dioxide as an ozone-decomposing catalyst.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the system and method described in US 2019/0240371 A1 by also including titanium dioxide together w/ the manganese dioxide in the catalyst element, as called for in at least the Applicants’ dependent claim 14, because paragraph number 32 w/in US 2006/0204656 A1 suggests this particular feature.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
JP 2022 013 546 A; CN 105 692 701 B; CN 106 237 841 A; WO 2015/126982 A2; JP 2012 236 144 A; WO 00/13790 A; US 2022/0133942 A1; and US 2018/0264160 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736